DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-30 are withdrawn from further consideration as discussed in the remarks dated 07/08/2022. Claims 1-15 and 31-45 are pending examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 13-15, 31, and 39-43, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 2, 13, and 39, the claims recite, “monitoring an inactivity timer from the first sidelink grant, wherein a duration of the inactivity timer is a configured duration for a sidelink inactivity timer”. It is unclear if the “an inactivity timer” and “sidelink inactivity timer” are considered to be a same inactivity timer. If the “an inactivity timer” is supposed to be the “a sidelink inactivity timer” the applicant should amend the claim to recite “monitoring an sidelink inactivity timer from the first sidelink grant, wherein a duration of the sidelink inactivity timer is a configured duration for a sidelink inactivity”. 
Regarding claim 4, the claim recites, in part, “wherein the configured duration of the sidelink inactivity timer is different that the configured duration of the inactivity timer for the link between the first UE and the base station, monitoring …….. the inactivity timer……… in response to determining that the remaining portion of the inactivity timer is greater than a configured inactivity timer for the link of the second transmission”. This claim is entirely unclear. The claim recites, monitoring an inactivity timer, but its unclear if “the inactivity timer” is for the sidelink, the access link (e.g. the link between the network and UE), or for an additional sidelink (e.g. the sidelink inactivity timer for a second link). It appears from the reading of claim 5, that “the inactivity timer” is directed to a “sidelink inactivity timer” but the claim is indefinite in that regard. The Office requires the amending of the claims to define which of the inactivity timers correspond to which type of DRX, to make the claim clear.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-12, 35-40, and 45, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jin et al. (US 2021/0385710 A1). 
Regarding claim 1, Jin discloses:
a method of wireless communication for a first user equipment (UE), comprising:
receiving, from a base station (fig.8 eNB 803), a first sidelink grant (fig.8 element 835, and par.[0163] which recites, in part, “The eNB 803 allocates a V2X transmission resource to the UE 1 801 through a dedicated RRC message in 835.”) for a transmission between the first UE (fig.8 discloses a UE which is configured to transmit data from UE-1 element 801) and a second UE (fig.8 UE-2 element 802);
communicating the transmission according to the first sidelink grant (fig.8 element 850);
monitoring a configured duration of a sidelink round trip time timer from the transmission (par.[0231] recites, in part, “FIG. 20 illustrates an example of a DRX operation for a terminal in an RRC connected state in a wireless communication system according to various embodiments of the disclosure.” And fig.20 element 2020 which describes the HARQ RTT, par.[0232 – 0233]);
monitoring a configured duration of a sidelink retransmission timer from an end of the sidelink round trip time timer (fig.20 which teaches that the RTT expires then the RTX timer starts. That is, at the end of the HARQ Round Trip Timer, the DRX Retransmission Timers Starts); and
allowing start of a discontinuous reception (DRX) mode (fig.20 which discloses a DRX cycle) for the first UE (fig.8 UE-1) after the configured duration of the sidelink retransmission timer (par.[0232] which discloses the retransmission timer) if a second grant (par.[0232] which recites, in part, “Upon receiving the scheduling information, the UE immediately stops the DRX retransmission timer and starts the HARQ RTT timer again.”) is not received from the base station during the sidelink retransmission timer (par.[0232] which recites, in part, “When the HARQ RTT timer expires, a DRX retransmission timer 2025 is started. While the DRX retransmission timer is operating, the UE must perform PDCCH monitoring. In general, during the DRX retransmission timer operation time, scheduling information for HARQ retransmission is received in 2030. Upon receiving the scheduling information, the UE immediately stops the DRX retransmission timer and starts the HARQ RTT timer again. The above operation continues until the packet is successfully received in 2035.” That is, during the RTT runs at the conclusion of the RTT the retransmission timer begins, and if the UE receives a new scheduling (e.g. a second grant) the UE will start the RTT. The process repeats until the successful decoding or the timer expires. Par.[0233] which recites, in part, “The on-duration timer, the DRX inactivity timer, and the DRX retransmission timer are defined as the number of PDCCH subframes. After the timer starts, when the number of subframes defined as PDCCH subframes passes by a predetermined number, the timer expires.” When the timer expires the UE returns to the DRX inactive state).

Regarding claims 2, 13, and 39, Jin discloses: 
monitoring an inactivity timer (par.[0232] which recites in part, “in 2010, the UE starts a DRX inactivity timer 2015”) from the first sidelink grant (par.[0232] which recites, in part, “If, during the on-duration 2005 time, scheduling information for a new packet is received by PDCCH, in 2010, the UE starts a DRX inactivity timer 2015. The UE maintains an active state during the DRX inactivity timer.”), wherein a duration of the inactivity timer is a configured duration for a sidelink inactivity timer (par.[0232] which recites, in part, “If, during the on-duration 2005 time, scheduling information for a new packet is received”), wherein allowing start of the DRX mode is also in response to expiration of the inactivity timer (par.[0233] which recites, in part, The on-duration timer, the DRX inactivity timer, and the DRX retransmission timer are defined as the number of PDCCH subframes. After the timer starts, when the number of subframes defined as PDCCH subframes passes by a predetermined number, the timer expires.” When the timer expires the UE returns to the DRX inactive state”).

Regarding claims 3, 14, and 40, Jin discloses:
resetting the inactivity timer in response to a second grant for a second transmission during the inactivity timer (par.[0232] which recites, in part, “If, during the on-duration 2005 time, scheduling information for a new packet is received by PDCCH, in 2010, the UE starts a DRX inactivity timer 2015.”), wherein a new duration of the inactivity timer is one of the configured duration for the sidelink inactivity timer or a configured duration for an inactivity timer for a link between the first UE and the base station, wherein the new duration is based on a link of the second transmission (par.[0232] par.[0233] which recites, in part, The on-duration timer, the DRX inactivity timer, and the DRX retransmission timer are defined as the number of PDCCH subframes. After the timer starts, when the number of subframes defined as PDCCH subframes passes by a predetermined number, the timer expires.” When the timer expires the UE returns to the DRX inactive state”).

Regarding claim 9 and 35, Jin discloses:
wherein the DRX mode includes an on duration in which the UE monitors for grants and an off duration in which the UE does not monitor for grants (fig.20 shows a DRX cycle consisting of an on-duration wherein the UE can receive data and/or scheduling to later receive data, and off period wherein the UE returns to an idle or sleep mode).

Regarding claim 10 and 36, Jin discloses:
wherein allowing start of the DRX mode includes entering the DRX mode when no timer defining an active time period is running (Fig.20 and par.[0232 – 0234] teaches that when the on-duration (e.g. inactive, RTT, and RTX timers) expire the UE returns to a sleep mode).

Regarding claim 11 and 37, Jin discloses:
wherein the DRX mode is defined by a set of parameters including a short cycle duration and a short cycle timer that are specific for a sidelink (par.[0232] which recites, in part, “and if necessary, the eNB can trigger the short DRX cycle using a MAC control element (CE). After a certain period of time, the UE changes from the short DRX cycle to the long DRX cycle.” That is, the short DRX cycle has a duration, and after a certain duration (e.g. a timer), the UE may begin to use the long DRX cycle).



Regarding claim 12, Jin discloses:
An apparatus for wireless communication for a first user equipment (UE), comprising:
a memory (par.[0294] which discloses a memory and software stored on the memory); and
at least one processor (fig.25 which discloses the controller) coupled to the memory and configured to:
receiving, from a base station (fig.8 eNB 803), a first sidelink grant (fig.8 element 835, and par.[0163] which recites, in part, “The eNB 803 allocates a V2X transmission resource to the UE 1 801 through a dedicated RRC message in 835.”) for a transmission between the first UE (fig.8 discloses a UE which is configured to transmit data from UE-1 element 801) and a second UE (fig.8 UE-2 element 802);
communicating the transmission according to the first sidelink grant (fig.8 element 850);
monitoring a configured duration of a sidelink round trip time timer from the transmission (par.[0231] recites, in part, “FIG. 20 illustrates an example of a DRX operation for a terminal in an RRC connected state in a wireless communication system according to various embodiments of the disclosure.” And fig.20 element 2020 which describes the HARQ RTT, par.[0232 – 0233]);
monitoring a configured duration of a sidelink retransmission timer from an end of the sidelink round trip time timer (fig.20 which teaches that the RTT expires then the RTX timer starts. That is, at the end of the HARQ Round Trip Timer, the DRX Retransmission Timers Starts); and
allowing start of a discontinuous reception (DRX) mode (fig.20 which discloses a DRX cycle) for the first UE (fig.8 UE-1) after the configured duration of the sidelink retransmission timer (par.[0232] which discloses the retransmission timer) if a second grant (par.[0232] which recites, in part, “Upon receiving the scheduling information, the UE immediately stops the DRX retransmission timer and starts the HARQ RTT timer again.”) is not received from the base station during the sidelink retransmission timer (par.[0232] which recites, in part, “When the HARQ RTT timer expires, a DRX retransmission timer 2025 is started. While the DRX retransmission timer is operating, the UE must perform PDCCH monitoring. In general, during the DRX retransmission timer operation time, scheduling information for HARQ retransmission is received in 2030. Upon receiving the scheduling information, the UE immediately stops the DRX retransmission timer and starts the HARQ RTT timer again. The above operation continues until the packet is successfully received in 2035.” That is, during the RTT runs at the conclusion of the RTT the retransmission timer begins, and if the UE receives a new scheduling (e.g. a second grant) the UE will start the RTT. The process repeats until the successful decoding or the timer expires. Par.[0233] which recites, in part, “The on-duration timer, the DRX inactivity timer, and the DRX retransmission timer are defined as the number of PDCCH subframes. After the timer starts, when the number of subframes defined as PDCCH subframes passes by a predetermined number, the timer expires.” When the timer expires the UE returns to the DRX inactive state).

Regarding claim 38, Jin discloses:
an apparatus for wireless communication for a first user equipment (UE), comprising:
means for receiving, from a base station (fig.8 eNB 803), a first sidelink grant (fig.8 element 835, and par.[0163] which recites, in part, “The eNB 803 allocates a V2X transmission resource to the UE 1 801 through a dedicated RRC message in 835.”) for a transmission between the first UE (fig.8 discloses a UE which is configured to transmit data from UE-1 element 801) and a second UE (fig.8 UE-2 element 802);
means for communicating the transmission according to the first sidelink grant (fig.8 element 850);
means for monitoring a configured duration of a sidelink round trip time timer from the transmission (par.[0231] recites, in part, “FIG. 20 illustrates an example of a DRX operation for a terminal in an RRC connected state in a wireless communication system according to various embodiments of the disclosure.” And fig.20 element 2020 which describes the HARQ RTT, par.[0232 – 0233]);
means for monitoring a configured duration of a sidelink retransmission timer from an end of the sidelink round trip time timer (fig.20 which teaches that the RTT expires then the RTX timer starts. That is, at the end of the HARQ Round Trip Timer, the DRX Retransmission Timers Starts); and
means for allowing start of a discontinuous reception (DRX) mode (fig.20 which discloses a DRX cycle) for the first UE (fig.8 UE-1) after the configured duration of the sidelink retransmission timer (par.[0232] which discloses the retransmission timer) if a second grant (par.[0232] which recites, in part, “Upon receiving the scheduling information, the UE immediately stops the DRX retransmission timer and starts the HARQ RTT timer again.”) is not received from the base station during the sidelink retransmission timer (par.[0232] which recites, in part, “When the HARQ RTT timer expires, a DRX retransmission timer 2025 is started. While the DRX retransmission timer is operating, the UE must perform PDCCH monitoring. In general, during the DRX retransmission timer operation time, scheduling information for HARQ retransmission is received in 2030. Upon receiving the scheduling information, the UE immediately stops the DRX retransmission timer and starts the HARQ RTT timer again. The above operation continues until the packet is successfully received in 2035.” That is, during the RTT runs at the conclusion of the RTT the retransmission timer begins, and if the UE receives a new scheduling (e.g. a second grant) the UE will start the RTT. The process repeats until the successful decoding or the timer expires. Par.[0233] which recites, in part, “The on-duration timer, the DRX inactivity timer, and the DRX retransmission timer are defined as the number of PDCCH subframes. After the timer starts, when the number of subframes defined as PDCCH subframes passes by a predetermined number, the timer expires.” When the timer expires the UE returns to the DRX inactive state).

Regarding claim 45, Jin discloses:
a non-transitory computer-readable medium storing computer-executable instructions that when executed by a processor of a user equipment (UE) cause the UE to:
receiving, from a base station (fig.8 eNB 803), a first sidelink grant (fig.8 element 835, and par.[0163] which recites, in part, “The eNB 803 allocates a V2X transmission resource to the UE 1 801 through a dedicated RRC message in 835.”) for a transmission between the first UE (fig.8 discloses a UE which is configured to transmit data from UE-1 element 801) and a second UE (fig.8 UE-2 element 802);
communicating the transmission according to the first sidelink grant (fig.8 element 850);
monitoring a configured duration of a sidelink round trip time timer from the transmission (par.[0231] recites, in part, “FIG. 20 illustrates an example of a DRX operation for a terminal in an RRC connected state in a wireless communication system according to various embodiments of the disclosure.” And fig.20 element 2020 which describes the HARQ RTT, par.[0232 – 0233]);
monitoring a configured duration of a sidelink retransmission timer from an end of the sidelink round trip time timer (fig.20 which teaches that the RTT expires then the RTX timer starts. That is, at the end of the HARQ Round Trip Timer, the DRX Retransmission Timers Starts); and
allowing start of a discontinuous reception (DRX) mode (fig.20 which discloses a DRX cycle) for the first UE (fig.8 UE-1) after the configured duration of the sidelink retransmission timer (par.[0232] which discloses the retransmission timer) if a second grant (par.[0232] which recites, in part, “Upon receiving the scheduling information, the UE immediately stops the DRX retransmission timer and starts the HARQ RTT timer again.”) is not received from the base station during the sidelink retransmission timer (par.[0232] which recites, in part, “When the HARQ RTT timer expires, a DRX retransmission timer 2025 is started. While the DRX retransmission timer is operating, the UE must perform PDCCH monitoring. In general, during the DRX retransmission timer operation time, scheduling information for HARQ retransmission is received in 2030. Upon receiving the scheduling information, the UE immediately stops the DRX retransmission timer and starts the HARQ RTT timer again. The above operation continues until the packet is successfully received in 2035.” That is, during the RTT runs at the conclusion of the RTT the retransmission timer begins, and if the UE receives a new scheduling (e.g. a second grant) the UE will start the RTT. The process repeats until the successful decoding or the timer expires. Par.[0233] which recites, in part, “The on-duration timer, the DRX inactivity timer, and the DRX retransmission timer are defined as the number of PDCCH subframes. After the timer starts, when the number of subframes defined as PDCCH subframes passes by a predetermined number, the timer expires.” When the timer expires the UE returns to the DRX inactive state).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-8, 31-34, and 42-44, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin as applied to claim 1, in view of Siomina et al. (US 2017/0078964 A1).
Regarding claims 5, 31, and 42, the disclosure of Jin teaches starting/restarting the inactivity timer for sidelink when receiving a downlink scheduling but does not disclose:
wherein the inactivity timer is specific for a sidelink and is not reset in response to a grant for a link between the first UE and the base station..
However, in an analogous art, the disclosure of Siomina teaches:
wherein the inactivity timer is specific for a sidelink and is not reset in response to a grant for a link between the first UE and the base station. (fig.6 par.[0202 and 0203] and par.[0121] which teaches that the cellular DRX and D2D DRX can have different configurations).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed in Jin, with different configurations as discussed in Siomina. The motivation/suggestion would have been that the UE may experience different transmission schedules on the access and sidelink, and thus there needs to be a configuration that is capable of accommodating transmissions on either link. 

Regarding claims 6, 32, and 43, Siomina discloses:
wherein the configured duration of the sidelink round trip time timer and the configured duration of the sidelink retransmission timer are specific for a direction of the transmission (fig.6 par.[0202 and 0203] and par.[0121] which teaches that the cellular DRX and D2D DRX can have different configurations. That is, the RTT and retransmission timer (e.g. the DRX on duration) can be different for access (e.g. cellular) and sidelink (e.g. D2D).

Regarding claims 7, 33, and 44, Siomina discloses:
wherein the configured duration of the sidelink round trip time timer and the configured duration of the sidelink retransmission timer are specific for a link with the second UE (ig.6 par.[0202 and 0203] and par.[0121] which teaches that the cellular DRX and D2D DRX can have different configurations. That is, the RTT and retransmission timer (e.g. the DRX on duration) can be different for access (e.g. cellular) and sidelink (e.g. D2D. That is, the link e.g. a downlink direction toward the UE in D2D, and uplink toward the base station in cellular. Two different directions and different links see fig.6 D2D comm and NW comm).

Regarding claims 8 and 34, Siomina discloses:
wherein the configured duration of the sidelink round trip time timer and the configured duration of the sidelink retransmission timer are specific for a link type, a traffic type, or for the UE (fig.6 par.[0202 and 0203] and par.[0121] which teaches that the cellular DRX and D2D DRX can have different configurations. That is, the RTT and retransmission timer (e.g. the DRX on duration) can be different for access (e.g. cellular) and sidelink (e.g. D2D). As discussed previously the DRX on-duration comprises the inactive timer, HARQ RTT, and RTX timer, wherein the above are considered the on-duration wherein the UE is capable of transmitting and receiving data in a DRX on period. The disclosure of Siomina explicitly discloses that the DRX for cellular and DRX for D2D (e.g. sidelink communications) can be different or separately configured, thus, the disclosure of Siomina would consider the link type, UE type, traffic type, par.[0220 – 0221] wherein traffic activity is considered in order to adapt DRX).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US 2020/0304968 A1) “Method and Device for Enhancing V2P Communication in Wireless Communication System” (fig.7 and par.[0071 – 0125]).
Song et al. (US 2016/0366645 A1) “Method and Device for Reducing Power of Device in Wireless Communication System Supporting Direct Device to Device Communication” (par.[0051] fig.13-14).
Wu et al. (US 2021/0051588 A1) “Discontinuous Reception Mode 1 Sidelink”
Lee et al. (US 2016/0219443 A1) “Discontinuous Reception Supporting Method in Wireless Communication System Supporting Change of Usage of Radio Resource and Apparatus Thereof”
Siomina et al. (US 9,661,684 B2) “Method of Sharing a UE Receiver Between D2D and Cellular Operations Based on Activity”
Siomina et al. (US 10,129,924 B2) “Method of Sharing a UE Receiver Between D2D and Cellular Operations Based on Activity”
Chen (US 2020/0275474 A1) “Method and Apparatus for Improving Retransmission Scheduling of Sidelink Communication in a Wireless Communication System”
Huang et al. (US 2021/0037468 A1) “Method and Apparatus for Providing Power Saving of Monitoring for Device-to-Device Communication in a Wireless Communications System”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/           Primary Examiner, Art Unit 2411